STOCK OPTION







THIS STOCK OPTION (this "Option") is granted this 31st day of December, 2008, by
REFLECT SCIENTIFIC, INC., a Utah corporation (the "Company"), pursuant to a
resolution of the board of directors of the Company, under the terms of the 2007
Equity Incentive Plan of the Company (the “Stock Option Plan”) to Tom Tait
("Optionee").




Grant




1. Grant of Option.  The Company hereby irrevocably grants to Optionee the right
and option to purchase all or any part of an aggregate of two hundred thousand
(200,000) shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) on the terms and conditions hereinafter set forth and subject to
the conditions and limitations of the Stock Option Plan




2. Exercise Price.  The exercise price of this Option shall be one dollar and
twenty cents ($1.20) per share, deemed by the board of directors to be the
approximate market price for the Common Stock on the date of grant and higher
than the price of the Company's current private placement.




3. Term of Option.  Subject to the other provisions contained herein, this
Option may be exercised, in whole or in part, at any time prior to 12:00
midnight five years from the date of this Option.




4. Shareholder's Rights.  The Optionee shall have the rights of a shareholder
only with respect to Common Stock fully paid for by Optionee under this Option.




5. Persons Entitled to Exercise.   During the Optionee’s lifetime, this Option
can only be exercised by the Optionee or an attorney working with the Optionee,
otherwise neither this Option nor any right hereunder can be transferred other
than by testamentary disposition or the laws of descent and distribution.
 Neither this Option nor any right hereunder shall be subject to lien,
attachment, execution, or similar process.  In the event of any alienation,
assignment, pledge, hypothecation, or other transfer of this Option or any right
hereunder or in the event of any levy, attachment, execution, or similar
process, this Option and all rights granted hereunder shall be immediately null
and void.




6. Adjustment to Number of Shares of Common Stock.  The number of shares of
Common Stock subject to this Option shall be adjusted to take into account any
stock split, stock dividend, or recapitalization of the Common Stock of the
Company as provided in the Stock Option Plan.




7. Method of Exercise.  This Option may be exercised, in accordance with all of
the terms and conditions set forth in this Option and the Stock Option Plan, by
delivery of a notice of exercise, a form of which is attached hereto as
Exhibit "A" and incorporated herein by this reference, setting forth the number
of Options to be exercised along with either:




(a) A certified check or bank check payable to the order of the Company in the
amount of the full exercise price of the Common Stock being purchased;




(b) Shares of Common Stock of the Company already owned by the Optionee equal to
the exercise price with the Common Stock valued at its fair market value based
on the closing bid quotation for such stock on the close of business on the day
last preceding the date of exercise of such Option, as reported or quoted on the
NASDAQ System or, if not  included in the NASDAQ System, shall mean the closing
bid quotation for such stock as determined by the Company through any other








-1-




--------------------------------------------------------------------------------

reliable means of determination available on the close of business on the day
last preceding the date of such Option;




(c) Options or other rights to purchase Common Stock valued at the amount by
which the closing bid quotations as determined in accordance with Clause (c)
above of the Common Stock subject to the options or other rights exceeds the
exercise or purchase price provided on such options or rights; or




(d) Cancellation of debt owed by the Company to the Option Holder, including
debt from professional fees, services, employment relationships or otherwise,
upon presentation of an invoice for services provided to the Company.




As soon as practicable after receipt by the Company of such notice a certificate
or certificates representing such shares of Common Stock shall be issued in the
name of the Optionee, or, if the Optionee shall so request in the notice
exercising the Option, in the name of the Optionee and another person jointly,
with right of survivorship, and shall be delivered to the Optionee.  If this
Option is not exercised with respect to all Common Stock subject hereto,
Optionee shall be entitled to receive a similar Option of like tenor covering
the number of shares of Common Stock with respect to which this Option shall not
have been exercised.




8. Availability of Shares.  During the term of this Option, the Company shall at
all times keep available for issuance the number of shares of Common Stock
subject to this Option.




9. Limitations on Right to Exercise.  If the board of directors of the Company,
in its sole discretion, shall determine that it is necessary or desirable to
list, register, or qualify the Common Stock under any state or federal law, this
Option may not be exercised, in whole or part, until such listing, registration,
or qualification shall have been obtained free of any conditions not acceptable
to the board.




10. Restrictions on Transfer.  The Option and the Common Stock subject to the
Option (collectively referred to as the "Securities") are subject to
registration under the Securities Act of 1933, as amended (the "Securities
Act"), and any  applicable state securities statutes.  Optionee acknowledges
that unless a registration statement with respect to the Securities is filed and
declared effective by the Securities and Exchange Commission and the appropriate
state governing agency, the Securities have or will be issued in reliance on
specific exemptions from such registration requirements for transactions by an
issuer not involving a public offering and specific exemptions under state
statutes.  Any disposition of the Securities may, under certain circumstances,
be inconsistent with such exemptions.  The Securities may be offered for sale,
sold, or otherwise transferred only if (i) registered under the Securities Act,
and in come cases, under the applicable state securities acts, or, if not
registered, (ii) only if pursuant to an exemption from such registration
requirements and only after the Optionee provides an opinion of counsel or other
evidence satisfactory to the Company to the effect that registration is not
required.  In some states, specific conditions must be met or approval of the
securities regulatory authorities may be required before any such offer or sale.
 If rule 144 is available (and no assurance is given that it will be), only
routine sales of the Common Stock in limited amounts can be made after two years
following the acquisition date of the Securities, as determined under rule
144(d), in accordance with the terms and conditions of rule 144.  The Company is
under no obligation to make rule 144 available.  In the event rule 144 is not
available, compliance with regulation A or some other disclosure exemption may
be required before the Optionee can sell, transfer, or otherwise dispose of the
Securities without registration.  The Company and its registrar and transfer
agent will maintain a stop transfer order against the transfer of the
Securities, and any certificate representing the Securities will bear a legend
in substantially the following form so restricting the sale or other transfer
thereof:








-2-




--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.




If the Securities are not registered, the Company may refuse to transfer the
Securities to any transferee who does not furnish in writing to the Company the
same representations and warranties set forth in this paragraph and agree to the
same conditions with respect to such Securities as are set forth herein.  The
Company may further refuse to transfer the Securities if certain circumstances
are present reasonably indicating that the proposed transferee's representations
are not accurate.  In any event, in the absence of an effective registration
statement covering the Securities, the Company may refuse to consent to any
transfer in the absence of an opinion of legal counsel, satisfactory to and
independent of counsel of the Company, that such proposed transfer is consistent
with the above conditions and applicable securities laws.




11. Record Owner. The Company may deem the Optionee as the absolute owner of
this Option for all purposes.  This Option is exercisable only by the Optionee
or, by the Optionee’s duly designated or appointed representative.  This Option
is not assignable.




12. Validity and Construction.  The validity and construction of this Option
shall be governed by the laws of the State of Utah.




EXECUTED as of the date first above written.




The Company: Optionee:




REFLECT SCIENTIFIC, INC.







By__/s/ David Strate__________________                   ___/s/ Tom
Tait_____________

    Duly Authorized Officer                                             Tom Tait








-3-




--------------------------------------------------------------------------------

Exhibit A







Form of Exercise

(to be signed only upon exercise of Option)













TO:  REFLECT SCIENTIFIC, INC.




The undersigned, the owner of the attached Option, hereby irrevocably elects to
exercise the purchase rights represented by the Option for, and to purchase
thereunder, _____ shares of Common Stock of Reflect Scientific, Inc..  Enclosed
is payment in the amount of $_____, the exercise price of the Common Stock to be
acquired.  Please have the certificate(s) registered in the name of
______________ and delivered to ____________________.  If this exercise does not
include all of the Common Stock covered by the attached Option, please deliver a
new option of like tenor for the balance of the Common Stock to the undersigned
at the foregoing address.




DATED this ____ day of ______________, 200__.  













Signature of Optionee











-4-


